DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the application filed April 4, 2020.
Claims 3-8, 12-15, and 18-20 are amended.
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement submitted April 4, 2020 and its contents have been considered.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 10-18 and 20 are rejected under 35 U.S.C. § 102(a)(1)-(2) as being anticipated by Xia et al. (U.S. Pub. No. 2012/0197161 A1) (hereinafter “Xia”).

Claim 10: Xia, as shown, discloses the following limitations:
a base (see at least ¶ [0102]: FIG. 9a illustrates an example kiosk selecting pre-manufactured orthotics, according to an example embodiment of the present invention. A pressure mat 900 which may be removably attached to the kiosk is located on the bottom of the kiosk—i.e., a base. On the surface 904 of the pressure mat 900, alignment marks may be displayed that match the exact pressure map locations. The foam template mat may overlay the pressure sensors in order to guide a person using the kiosk in the placement of the person's feet, and the entire pressure sensor and foam template mat combination may form a pressure mat 900. A set of candidate footcare products, in this example orthotics, may be displayed on or near the kiosk in a merchandise display area 901 located on the sides of the kiosk, e.g. stored in clear plastic shelves that allow removal. Other forms of removable attachments may be used to display products. It may be appreciated that the merchandise display area may be located on the kiosk or near the kiosk. Alternatively, footcare products may be dispensed like that of a vending machine. Handlebars 903 which a person may use to balance while standing on one foot during a pressure measurement procedure may be vertical bars, but in alternative kiosks, handlebars 903 may be located on the sides. An output device 902, such as a touch screen device, may be located at eye-level or where a person standing on the pressure mat 900 may easily access and view the touch screen); 
a tower supported by the base (see at least ¶ [0102] and FIG. 9a, which depicts a tower above the base and connected to handlebars); 
a product display portion mounted to the tower and configured for holding products (see at least ¶ [0102]: a set of candidate footcare products, in this example orthotics, may be displayed on or near the kiosk in a merchandise display area 901 located on the sides of the kiosk, e.g. stored in clear plastic shelves that allow removal. Other forms of removable attachments may be used to display products. It may be appreciated that the merchandise display area may be located on the kiosk or near the kiosk. Alternatively, footcare products may be dispensed like that of a vending machine); 
a display screen housed at least partially in an upper portion of the tower above the product display portion (see at least ¶ [0102]: output device 902, such as a touch screen device, may be located at eye-level or where a person standing on the pressure mat 900 may easily access and view the touch screen; see also at least ¶ [0037]: the apparatus may contain an output device to display information received from the processor, the information identifying the recommended footcare product to the person. The output device may be a video screen configured to display an image of the recommended footcare product, a biomechanical data estimate, or display instructions, the instructions directing the person to stand on one foot; see also at least ¶ [0039]); and 
one or more display mounts extending from the tower and configured for removeably mounting replaceable displays (see at least ¶ [0102]: a set of candidate footcare products, in this example orthotics, may be displayed on or near the kiosk in a merchandise display area 901 located on the sides of the kiosk, e.g. stored in clear plastic shelves that allow removal. Other forms of removable attachments may be used to display products. It may be appreciated that the merchandise display area may be located on the kiosk or near the kiosk. Alternatively, footcare products may be dispensed like that of a vending machine).

Claim 11: Xia discloses the limitations as shown in the rejection above. Further, Xia, as shown, discloses the following limitations:
wherein the base is configured as a platform for a user to stand on (see at least ¶ [0102]: a pressure mat 900 which may be removably attached to the kiosk is located on the bottom of the kiosk. On the surface 904 of the pressure mat 900, alignment marks may be displayed that match the exact pressure map locations. The foam template mat may overlay the pressure sensors in order to guide a person using the kiosk in the placement of the person’s feet, and the entire pressure sensor and foam template mat combination may form a pressure mat 900. Handlebars 903 which a person may use to balance while standing on one foot during a pressure measurement procedure may be vertical bars, but in alternative kiosks, handlebars 903 may be located on the sides; see also at least ¶¶ [0042] and [0048]).

Claim 12: Xia discloses the limitations as shown in the rejection above. Further, Xia, as shown, discloses the following limitations:
wherein the product display portion comprises shelves for holding product (see at least ¶ [0102]: a set of candidate footcare products, in this example orthotics, may be displayed on or near the kiosk in a merchandise display area 901 located on the sides of the kiosk, e.g. stored in clear plastic shelves that allow removal. Other forms of removable attachments may be used to display products. It may be appreciated that the merchandise display area may be located on the kiosk or near the kiosk. Alternatively, footcare products may be dispensed like that of a vending machine).

Claim 13: Xia discloses the limitations as shown in the rejection above. Further, Xia, as shown, discloses the following limitations:
wherein the one or more display mounts includes a panel mounted to a side of the tower and aligned with the display screen (see at least ¶ [0102]: a set of candidate footcare products, in this example orthotics, may be displayed on or near the kiosk in a merchandise display area 901 located on the sides of the kiosk, e.g. stored in clear plastic shelves that allow removal. Other forms of removable attachments may be used to display products. These display areas are mounted to the side of the tower and the tops are aligned with the display screen).

Claim 14: Xia discloses the limitations as shown in the rejection above. Further, Xia, as shown, discloses the following limitations:
wherein the one or more display mounts includes a panel positioned between the product display portion and the monitor and the display panel is angled upwardly (see at least ¶ [0102] and FIG 9a, which depict panels on the product shelves that are angled upwardly and between the display and the monitor).

Claim 15: Xia discloses the limitations as shown in the rejection above. Further, Xia, as shown, discloses the following limitations:
a computing system located within the upper portion of the tower behind the monitor (see at least ¶ [0048]: example kiosk 100 may also contain an output device 102, such as a video screen or LCD screen, and an input device 103, such as a keyboard, mouse, etc. An alternative embodiment may contain a touch-screen as a combination of the input device 103 and the output device 102. The output device 102 may display information received from a processor 104. Such information may include a recommended footcare product in the form of a picture or a model number, instructions on how to use the kiosk, biomechanical data estimates, data containing kiosk transaction information, etc. The output device 102 may display foot pressure in real-time as soon as a user steps onto the pressure sensors. If the output device is a digital display, the pressure may be displayed in pixel format or contoured format, i.e. a real-time smoothed version of the pixilated format for aesthetic display purposes. The display may also show in real-time a pressure map and changes in the pressure map of a person's feet while the person stands on the pressure sensors).

Claim 16: Xia, as shown, discloses the following limitations:
generating, by the kiosk, measurement data related to one or more physical attributes of a user via one or more sensors of the kiosk (see at least ¶ [0102]: FIG. 9a illustrates an example kiosk selecting pre-manufactured orthotics, according to an example embodiment of the present invention. A pressure mat 900 which may be removably attached to the kiosk is located on the bottom of the kiosk. On the surface 904 of the pressure mat 900, alignment marks may be displayed that match the exact pressure map locations. The foam template mat may overlay the pressure sensors in order to guide a person using the kiosk in the placement of the person's feet, and the entire pressure sensor and foam template mat combination may form a pressure mat 900. A set of candidate footcare products, in this example orthotics, may be displayed on or near the kiosk in a merchandise display area 901 located on the sides of the kiosk, e.g. stored in clear plastic shelves that allow removal. Other forms of removable attachments may be used to display products. It may be appreciated that the merchandise display area may be located on the kiosk or near the kiosk. Alternatively, footcare products may be dispensed like that of a vending machine. Handlebars 903 which a person may use to balance while standing on one foot during a pressure measurement procedure may be vertical bars, but in alternative kiosks, handlebars 903 may be located on the sides. An output device 902, such as a touch screen device, may be located at eye-level or where a person standing on the pressure mat 900 may easily access and view the touch screen; see also at least ¶¶ [0033], [0035], and [0045]); 
generating, by the kiosk, a product recommendation based at least partially on the measurement data (see at least ¶ [0037]: the apparatus may contain an output device to display information received from the processor, the information identifying the recommended footcare product to the person. The output device may be a video screen configured to display an image of the recommended footcare product, a biomechanical data estimate, or display instructions, the instructions directing the person to stand on one foot; see also at least ¶ [0039]: to select a recommended footcare product, a storage device may store a mapping of footcare products to classified subgroups. The storage device may also store a storage record containing an apparatus transaction. The processor may be configured to calculate biomechanical data estimates based on the plurality of pressure measurements. The categories of biomechanical data estimates include estimated foot dimensions, estimated foot type, and estimated body weight. Foot dimensions may be a longitudinal line that runs from the center of a heel to the center of a second toe, a toe line that is a fitted curve through three alignment marks, a foot length that is the projection of the distance between the most anterior point and most posterior point of foot pressure map on the longitudinal line, a foot width that is the projection of distance between the most medial point and most lateral point of foot pressure map on the perpendicular line of the longitudinal line, the arch index that is the ratio of the area of the middle third of the toeless footprint to the toeless footprint area, etc. The processor may be configured to select a recommended footcare product based on the biomechanical data estimates. The processor of the apparatus may also be configured to determine whether an unshod foot, a shoe, or a sock is on the pressure sensors. The processor may use some of the biomechanical data estimates or pressure measurements to make this determination); 
transmitting product recommendation information and kiosk information to a server system over a network (see at least ¶ [0053]: the example kiosk 100 may also contain a storage device 105, e.g RAM, a hard drive, flash drive, etc. that may transfer 120 information to be stored or sent, such as the instructions or software upgrades 115 needed to operate the kiosk, a mapping or decision matrix 116 of footcare products to classified subgroups, an inventory list 117, demographic information 118 of people that use the kiosk, parameters 122 of the kiosk that are pre-configured and which may be set by an administrator, records of kiosk transactions 119, demographic information 118 relating types of footcare products selected for foot types, etc. The inventory list 117 may store information of the types of products and also current availability in stock of those products. This information may also be transferred across a communication medium 107, e.g. a modem, DSL, cable, ethernet, etc., to network servers 106 which may transfer 121 the stored kiosk information from a plurality of kiosks 100; see also at least ¶ [0054]: the network servers 106 or databases may store the corresponding information from a plurality of kiosks 100, including instructions or software upgrades 123, mappings or decision matrices 124, inventory 125 or product lists, demographic information 126, transactional information 127, and parameters 128. It may appreciated that the operation of the networked kiosks may alternatively be controlled through instructions or software upgrades 123 located only on the network servers 106. Alternatively, networked kiosks may share instructions and operational control with the server 106. An administrator 110, may collect and analyze 112 data from the network servers 106 to adjust parameters used to select a recommended footcare product or to adjust shipment of certain models of footcare products. Moreover, the inventory 125 may be analyzed, as will be explained later, to track the sales statistics of inventory or to register whether certain kiosks need to be restocked or more products need to be manufactured); 
determining a kiosk enhancement for the kiosk by analyzing at least a portion of the product recommendation information and at least a portion of the kiosk related information (see at least ¶ [0037]: the apparatus may contain an output device to display information received from the processor, the information identifying the recommended footcare product to the person. The output device may be a video screen configured to display an image of the recommended footcare product, a biomechanical data estimate, or display instructions, the instructions directing the person to stand on one foot; see also at least ¶¶ [0039] and [0117]); and 
updating the kiosk with the kiosk enhancement (see at least ¶¶ [0037], [0039], and [0117] and the analysis above).

Claim 17: Xia discloses the limitations as shown in the rejection above. Further, Xia, as shown, discloses the following limitations:
wherein updating the kiosk with the kiosk enhancement includes modifying a display panel of the kiosk (see at least ¶ [0037]: the apparatus may contain an output device to display information received from the processor, the information identifying the recommended footcare product to the person. The output device may be a video screen configured to display an image of the recommended footcare product, a biomechanical data estimate, or display instructions, the instructions directing the person to stand on one foot; see also at least ¶¶ [0039] and [0117]).

Claim 18: Xia discloses the limitations as shown in the rejection above. Further, Xia, as shown, discloses the following limitations:
wherein the product recommendation information comprises user height, user weight, user age, user gender, or time of recommendation generation (see at least ¶ [0035]: biomechanical data comprises foot length, foot width, body weight, arch index, outline of the foot and toeline, a peak pressure map, a longitudinal line drawn on a peak pressure map, or an intersection of a longitudinal line and a foot body; comparing the biomechanical data with values from a decision matrix of orthotics and classified subgroups; and selecting an orthotic based on the comparison; see also at least ¶¶ [0039] and [0069]).

Claim 20: Xia discloses the limitations as shown in the rejection above. Further, Xia, as shown, discloses the following limitations:
wherein the kiosk includes a display monitor and the kiosk enhancement comprises a change to a graphical user interface displayed on the display monitor (see at least ¶ [0037]: the apparatus may contain an output device to display information received from the processor, the information identifying the recommended footcare product to the person. The output device may be a video screen configured to display an image of the recommended footcare product, a biomechanical data estimate, or display instructions, the instructions directing the person to stand on one foot; see also at least ¶¶ [0039] and [0117]).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under AIA  35 U.S.C. § 103 as being unpatentable over Xia et al. (U.S. Pub. No. 2012/0197161 A1) (hereinafter “Xia”) in view of Fukuoka et al. (JP 2001/000207A) (hereinafter “Fukuoka”).

Claim 1: Xia, as shown, discloses the following limitations:
a base (see at least ¶ [0102]: FIG. 9a illustrates an example kiosk selecting pre-manufactured orthotics, according to an example embodiment of the present invention. A pressure mat 900 which may be removably attached to the kiosk is located on the bottom of the kiosk—i.e., a base. On the surface 904 of the pressure mat 900, alignment marks may be displayed that match the exact pressure map locations. The foam template mat may overlay the pressure sensors in order to guide a person using the kiosk in the placement of the person's feet, and the entire pressure sensor and foam template mat combination may form a pressure mat 900. A set of candidate footcare products, in this example orthotics, may be displayed on or near the kiosk in a merchandise display area 901 located on the sides of the kiosk, e.g. stored in clear plastic shelves that allow removal. Other forms of removable attachments may be used to display products. It may be appreciated that the merchandise display area may be located on the kiosk or near the kiosk. Alternatively, footcare products may be dispensed like that of a vending machine. Handlebars 903 which a person may use to balance while standing on one foot during a pressure measurement procedure may be vertical bars, but in alternative kiosks, handlebars 903 may be located on the sides. An output device 902, such as a touch screen device, may be located at eye-level or where a person standing on the pressure mat 900 may easily access and view the touch screen); 
a foot mat positioned in a recess in the base (see at least ¶ [0102] and FIG. 9a: a pressure mat 900 which may be removably attached to the kiosk is located on the bottom of the kiosk. On the surface 904—i.e., a foot mat—of the pressure mat 900, alignment marks may be displayed that match the exact pressure map locations); 
a […] cover plate positioned over the recess for covering at least a portion of the foot mat, the cover plate comprising an opening leaving at least a portion of the foot mat uncovered (see at least ¶ [0102] and FIG. 9a, which depicts a part of the base—i.e., a cover plate—that exposes surface 904 of the pressure mat 900 while covering other parts of it around its perimeter); and
one or more spacers located in the recess for positioning the foot mat in the recess (see at least ¶ [0102] and FIG. 9a, which depict parts of the base—i.e., spacers—that hold the pressure mat 900 down to the base in position; see also at least FIGS. 9b-c and ¶¶ [0103]-[0104]. The various layers and portions of the substrate and sensor pad that dictate the layout of the sensor grid also serve as spacers that position the foot in the recess).

Xia does not explicitly disclose, but Fukuoka, as shown, teaches the following limitations:
a removable cover plate (see at least ¶ [0015] and FIGS. 1a-c, which depict cover plate (2) positioned over the recess for covering at least a portion of the foot mat).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the removable cover plate taught by Fukuoka with the footcare product dispensing kiosk disclosed by Xia, because Fukuoka teaches at ¶ [0011] that its techniques provide more accurate scanning. See M.P.E.P. § 2143(I)(G).
Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the removable cover plate taught by Fukuoka with the footcare product dispensing kiosk disclosed by Xia, because the claimed invention is merely a combination of old elements (the removable cover plate taught by Fukuoka and the footcare product dispensing kiosk disclosed by Xia), in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See M.P.E.P. § 2143(I)(A).

Claim 2: The combination of Xia and Fukuoka teaches the limitations as shown in the rejection above. Further, Xia, as shown, discloses the following limitations:
wherein the foot mat is configured to obtain pressure measurements at different points of a foot of a user (see at least ¶ [0033]: a kiosk measures a person’s feet and determines a recommended footcare product for the person and the recommended product may be dispensed or may be selected by the person from a display. The measurements may be taken with a surface containing pressure sensors to measure a person’s feet; see also at least ¶ [0045]: kiosk 100 may include a foot measurement subsystem 114, e.g., a plurality of pressure sensors 101. The pressure sensors 101 may be provided by using a pad having an array of pressure sensors made from pressure sensitive conductive inks, e.g., sensors from Tekscan, Inc. (307 West First Street., South Boston, Mass. 02127-1309, USA), and/or sensors described in U.S. Pat. Nos. 5,989,700 and 6,964,205. Other measurement technologies may also be employed, e.g., force plates, piezoelectric sensors, digital air pressure sensors, optical measurements, gauges, thermal sensors, etc.; see also at least ¶¶ [0035] and [0103]-[0104] and FIGS. 9b-c).

Claim 3: The combination of Xia and Fukuoka teaches the limitations as shown in the rejection above. Further, Xia, as shown, discloses the following limitations:
wherein the foot mat comprises a sensor area for measuring a foot of a user, the opening in the cover plate is at least large enough to leave the sensor area uncovered, and the one or more spacers are configured to position the sensor area beneath the opening in the cover plate (see at least ¶ [0033]: a kiosk measures a person’s feet and determines a recommended footcare product for the person and the recommended product may be dispensed or may be selected by the person from a display. The measurements may be taken with a surface containing pressure sensors to measure a person’s feet; see also at least ¶ [0045]: kiosk 100 may include a foot measurement subsystem 114, e.g., a plurality of pressure sensors 101. The pressure sensors 101 may be provided by using a pad having an array of pressure sensors made from pressure sensitive conductive inks, e.g., sensors from Tekscan, Inc. (307 West First Street., South Boston, Mass. 02127-1309, USA), and/or sensors described in U.S. Pat. Nos. 5,989,700 and 6,964,205. Other measurement technologies may also be employed, e.g., force plates, piezoelectric sensors, digital air pressure sensors, optical measurements, gauges, thermal sensors, etc.; see also at least ¶¶ [0035] and [0103]-[0104] and FIGS. 9b-c).

Claim 4: The combination of Xia and Fukuoka teaches the limitations as shown in the rejection above. Further, Xia, as shown, discloses the following limitations:
wherein the foot mat comprises one or more foot shaped indicators for indicating to a user where to stand on the foot mat, the opening in the cover plate is at least large enough to leave the one or more foot shaped indicators uncovered, and the one or more spacers are configured to position the indicators beneath the opening in the cover plate (see at least ¶ [0033]: a kiosk measures a person’s feet and determines a recommended footcare product for the person and the recommended product may be dispensed or may be selected by the person from a display. The measurements may be taken with a surface containing pressure sensors to measure a person’s feet; see also at least ¶ [0045]: kiosk 100 may include a foot measurement subsystem 114, e.g., a plurality of pressure sensors 101. The pressure sensors 101 may be provided by using a pad having an array of pressure sensors made from pressure sensitive conductive inks, e.g., sensors from Tekscan, Inc. (307 West First Street., South Boston, Mass. 02127-1309, USA), and/or sensors described in U.S. Pat. Nos. 5,989,700 and 6,964,205. Other measurement technologies may also be employed, e.g., force plates, piezoelectric sensors, digital air pressure sensors, optical measurements, gauges, thermal sensors, etc.; see also at least ¶¶ [0035] and [0103]-[0104] and FIGS. 9b-c).

Claim 5: The combination of Xia and Fukuoka teaches the limitations as shown in the rejection above. Further, Xia, as shown, discloses the following limitations:
wherein the one or more spacers position the foot mat laterally within the recess (see at least ¶ [0033]: a kiosk measures a person’s feet and determines a recommended footcare product for the person and the recommended product may be dispensed or may be selected by the person from a display. The measurements may be taken with a surface containing pressure sensors to measure a person’s feet; see also at least ¶ [0045]: kiosk 100 may include a foot measurement subsystem 114, e.g., a plurality of pressure sensors 101. The pressure sensors 101 may be provided by using a pad having an array of pressure sensors made from pressure sensitive conductive inks, e.g., sensors from Tekscan, Inc. (307 West First Street., South Boston, Mass. 02127-1309, USA), and/or sensors described in U.S. Pat. Nos. 5,989,700 and 6,964,205. Other measurement technologies may also be employed, e.g., force plates, piezoelectric sensors, digital air pressure sensors, optical measurements, gauges, thermal sensors, etc.; see also at least ¶¶ [0035] and [0103]-[0104] and FIGS. 9b-c).

Claim 6: The combination of Xia and Fukuoka teaches the limitations as shown in the rejection above. Further, Xia, as shown, discloses the following limitations:
wherein the one or more spacers control depth of the foot mat within the recess (see at least ¶ [0033]: a kiosk measures a person’s feet and determines a recommended footcare product for the person and the recommended product may be dispensed or may be selected by the person from a display. The measurements may be taken with a surface containing pressure sensors to measure a person’s feet; see also at least ¶ [0045]: kiosk 100 may include a foot measurement subsystem 114, e.g., a plurality of pressure sensors 101. The pressure sensors 101 may be provided by using a pad having an array of pressure sensors made from pressure sensitive conductive inks, e.g., sensors from Tekscan, Inc. (307 West First Street., South Boston, Mass. 02127-1309, USA), and/or sensors described in U.S. Pat. Nos. 5,989,700 and 6,964,205. Other measurement technologies may also be employed, e.g., force plates, piezoelectric sensors, digital air pressure sensors, optical measurements, gauges, thermal sensors, etc.; see also at least ¶¶ [0035] and [0103]-[0104] and FIGS. 9b-c).

Claim 7: The combination of Xia and Fukuoka teaches the limitations as shown in the rejection above. Further, Xia, as shown, discloses the following limitations:
a display portion for displaying information related to footcare products (see at least ¶ [0102]: a set of candidate footcare products, in this example orthotics, may be displayed on or near the kiosk in a merchandise display area 901 located on the sides of the kiosk, e.g. stored in clear plastic shelves that allow removal. Other forms of removable attachments may be used to display products. It may be appreciated that the merchandise display area may be located on the kiosk or near the kiosk. Alternatively, footcare products may be dispensed like that of a vending machine. Handlebars 903 which a person may use to balance while standing on one foot during a pressure measurement procedure may be vertical bars, but in alternative kiosks, handlebars 903 may be located on the sides. An output device 902, such as a touch screen device, may be located at eye-level or where a person standing on the pressure mat 900 may easily access and view the touch screen).

Claim 8: The combination of Xia and Fukuoka teaches the limitations as shown in the rejection above. Further, Xia, as shown, discloses the following limitations:
at least one processor in communication with the foot mat, the at least one processor configured to select a footcare product for a user based on measurements for the user generated by the foot mat (see at least ¶ [0037]: the apparatus may contain an output device to display information received from the processor, the information identifying the recommended footcare product to the person. The output device may be a video screen configured to display an image of the recommended footcare product, a biomechanical data estimate, or display instructions, the instructions directing the person to stand on one foot; see also at least ¶ [0039]: To select a recommended footcare product, a storage device may store a mapping of footcare products to classified subgroups. The storage device may also store a storage record containing an apparatus transaction. The processor may be configured to calculate biomechanical data estimates based on the plurality of pressure measurements. The categories of biomechanical data estimates include estimated foot dimensions, estimated foot type, and estimated body weight. Foot dimensions may be a longitudinal line that runs from the center of a heel to the center of a second toe, a toe line that is a fitted curve through three alignment marks, a foot length that is the projection of the distance between the most anterior point and most posterior point of foot pressure map on the longitudinal line, a foot width that is the projection of distance between the most medial point and most lateral point of foot pressure map on the perpendicular line of the longitudinal line, the arch index that is the ratio of the area of the middle third of the toeless footprint to the toeless footprint area, etc. The processor may be configured to select a recommended footcare product based on the biomechanical data estimates. The processor of the apparatus may also be configured to determine whether an unshod foot, a shoe, or a sock is on the pressure sensors. The processor may use some of the biomechanical data estimates or pressure measurements to make this determination).

Claim 9: The combination of Xia and Fukuoka teaches the limitations as shown in the rejection above. Further, Xia, as shown, discloses the following limitations:
an output device to display information received from the processor, including a footcare product recommendation for the user (see at least ¶ [0037]: the apparatus may contain an output device to display information received from the processor, the information identifying the recommended footcare product to the person. The output device may be a video screen configured to display an image of the recommended footcare product, a biomechanical data estimate, or display instructions, the instructions directing the person to stand on one foot; see also at least ¶ [0039]).


Claim 19 is rejected under AIA  35 U.S.C. § 103 as being unpatentable over Xia et al. (U.S. Pub. No. 2012/0197161 A1) (hereinafter “Xia”) in view of Ackerman (U.S. Pub. No. 2015/0088731 A1).

Claim 19: Xia discloses the limitations as shown in the rejection above. 
Xia does not explicitly disclose, but Ackerman, as shown, teaches the following limitations:
wherein the kiosk information comprises a kiosk identifier or a kiosk location (see at least ¶ [0129]: the consumer may be prompted with a Search Box 1702. The consumer may enter keywords, a specific item, category, type, price, identification number, etc. into the Search Box 1702. For example, as shown in FIG. 17 in Search Box 1702, the consumer may search for a "tablet under $100." Other examples of search inquires may be “organic dog food”, “gifts under $25”, “ISBN 123456789”, “Brand XYZ apparel in San Francisco”, or any other suitable search query with any number of restrictions or limitations based on the consumer's preferences, including but not limited to, price, category, product information, identifiers, location, etc.; see also at least ¶ [0117]: the kiosk management system 102 may generate a code for association with the transaction for the requested item. As described above, the code may be, e.g., a randomly generated code, a bar code, etc. In some embodiments, the code may be generated using a unique identifier for the transaction, the requested item, the consumer, and/or the designated kiosk; see also at least ¶¶ [0130]-[0131]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for providing recommendations using kiosk information taught by Ackerman with the footcare product dispensing kiosk disclosed by Xia, because Ackerman teaches at ¶ [0138] that its techniques provide “efficient, cost-reducing, convenient, and stream-lined distribution of a variety of items to a multitude of consumers.” See M.P.E.P. § 2143(I)(G). Ackerman provides similar rationales at ¶ [0037].
Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for providing recommendations using kiosk information taught by Ackerman with the footcare product dispensing kiosk disclosed by Xia, because the claimed invention is merely a combination of old elements (the techniques for providing recommendations using kiosk information taught by Ackerman and the footcare product dispensing kiosk disclosed by Xia), in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See M.P.E.P. § 2143(I)(A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The following references have been cited to further show the state of the art with respect to providing product recommendations using kiosks.
Mullis et al. (U.S. Pub. No. 2014/0006451 A1) (remote controllable kiosk); and
Ballester et al. (“Fast, portable and low-cost 3D foot digitizers: Validity and reliability of measurements.” Proceedings of 3DBODY. TECH (2017): 11-12; October 11-12, 2017).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher B. Tokarczyk whose telephone number is (571) 272-9594. The examiner can normally be reached on M-H 5:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached at 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER B TOKARCZYK/             Primary Examiner, Art Unit 3622